Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   April 07, 2022

The Court of Appeals hereby passes the following order:

A22D0305. DANIEL SHEATS v. THE STATE.

       Daniel Sheats, who is proceeding pro se, has filed a timely application for
discretionary appeal seeking to appeal an order denying his motion to withdraw a
guilty plea and a motion to correct a void sentence. As a general matter, an order
denying a motion to withdraw a guilty plea may be appealed directly. See Smith v.
State, 283 Ga. 376, 376 (659 SE2d 380) (2008). Likewise, a direct appeal may lie
from an order denying or dismissing a motion to vacate or correct a void sentence.
See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009).
       We will grant a timely filed application for discretionary appeal if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Sheats shall have ten days from the date of this
order to file a notice of appeal in the trial court. If he has already filed a timely notice
of appeal in the trial court, he need not file a second notice. The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           04/07/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.